UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-7589


KENNARDA BUGG,

                   Plaintiff - Appellant,

             v.

DR. M. BURRELL, Lunenburg Correctional Center, individually and in official
capacity; DR. STEPHEN C. BROWN, Oral Surgeon at Lunenburg Correctional
Center, individually and in official capacity,

                   Defendants - Appellees,

             and

J. DRAPER, Dental Asst. at Lunenburg Correctional Center, individually and in
official capacity,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:20-cv-00349-AJT-TCB)


Submitted: March 23, 2021                                   Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kennarda Bugg, Appellant Pro Se. Matthew E. Kelley, FRITH, ANDERSON & PEAKE,
PC, Roanoke, Virginia; Douglas Penner, Christa Theodora Pitzen, GOODMAN ALLEN
DONNELLY PLLC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kennarda Bugg appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Bugg’s informal brief does not challenge the bases

for the district court’s disposition, he has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3